UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1731


LISA MARIE KERR,

                     Plaintiff - Appellant,

              v.

MARSHALL UNIVERSITY BOARD OF GOVERNORS; GENE BRETT KUHN;
JUDITH SOUTHARD; SANDRA BAILEY; TERESA EAGLE; LISA HEATON,
and; DAVID PITTENGER,

                     Defendants - Appellees.



Appeal from the United States District Court for the Southern District of West Virginia, at
Charleston. Thomas E. Johnston, Chief District Judge. (2:14-cv-12333)


Submitted: September 24, 2020                               Decided: September 28, 2020


Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Lisa Marie Kerr, Appellant Pro Se. Andrew P. Smith, STEPTOE & JOHNSON PLLC,
Huntington, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lisa Marie Kerr appeals the district court’s order denying her motion under Fed. R.

Civ. P. 60 for reconsideration and to reopen her dismissed civil action for fraud or,

alternatively, for an evidentiary hearing. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court. Kerr v.

Marshall Univ. Bd. of Governors, No. 2:14-cv-12333 (S.D.W. Va. June 5, 2020). We deny

Kerr’s motion to disqualify and dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                 AFFIRMED




                                              2